Order filed July 10, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00959-CR
                                   ____________

                     ROBERT DALE HARGER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1383086

                                     ORDER

      Appellant is represented by retained counsel, Jon P. Thomas. No brief has
been filed. The trial court has previously determined that appellant is not indigent
for purposes of appointment of counsel on appeal. Rule 38.8 provides that we will
not dismiss or consider the appeal without briefs unless it is shown the appellant no
longer desires to prosecute his appeal or that he is not indigent and has failed to
make necessary arrangements for filing a brief. Tex. R. App. P. 38.8. The rule
further provides that under appropriate circumstances, “the appellate court may
consider the appeal without briefs, as justice may require.” Tex. R. App. P. 38.8
(b)(4).

      A hearing has already been held as required under Rule 38.8. At that
hearing, appellant’s counsel agreed to file a brief on or before June 16, 2014.
Notice was sent to counsel that the brief was past due, but appellant has not filed a
brief. Because the trial court has already held one hearing to make the findings
required under Rule 38.8, and we can find nothing in the rules or case law that
requires this court to send this matter back to the trial court a second time, we
decline to do so.

      Therefore, we ORDER appellant to file a brief in this appeal on or before
August 14, 2014. If appellant fails to file a brief as ordered, we will decide this
appeal upon the record before the court. See Lott v. State, 874 S.W.2d 687, 688
(Tex. Crim. App. 1994) (affirming conviction on record alone where appellant
failed to file a pro se brief after being properly admonished); Coleman v. State, 774
S.W.2d 736, 738–39 (Tex. App.—Houston [14th Dist.] 1989, no pet.) (holding that
former rule 74(l)(2) (now Rule 38.8(b)) permitted an appeal to be considered
without briefs “as justice may require” when a pro se appellant has not complied
with the rules of appellate procedure).



                                   PER CURIAM